  
  

"Y

Case 20-40375-KKS Doc1-1_ Filed 10/14/20 Page 1of4
<=

   

 

NOTARIZED CERTIFICATE OF SERVICE
NOTICE TO AGENT IS NOTICE TO PRINCIPAL-NOTICE TO PRINCIPAL IS NOTICE TO
AGENT APPLICABLE TO ALL SUCCESSORS AND ASSIGNS

It is hereby certified that on October 10, 2020, 2020, Highly Favored Shekinah Ei°™® (any and all derivatives and
variations) d/b/a Asiatic Nation of North America / Moorish Science Temple of America/Court of Equity & Truth {SYTERIA
LAWRENCE®™®/SYTERIA HEPHZIBAH©"® , any and all derivatives and variations}, 10105905 (Tax Immunity Number for the Moorish
Nation) mailed to the below listed Recipients, enforcing “Charge Sheet, Invoice, True Bill Just Compensation
Perfected Claim for multiple continuous & ongoing “International War Crimes, being committed, by Agents,
Successors & Assigns who work for UNITED STATES CORPORATION COMPANY, upon the Body, Mind,
Spirit, Land, Dwelling, Possessions / Property of Moorish American Nationals starting February 5, 2015 to the
present day of October 10, 2020, combined 5 years, combined 77 months, combined 2318 days and counting,
in violations of the united States for America Constitution, Supreme Law of the Land, and International Treaties
governing the Laws of Nations:

UNITED STATES BANKRUPTCY COURT FOR THE NGRTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION
110Park Ave #100, Tallahassee, Florida 32301

1. UNITED STATES POSTSL SERVICE POSTAL MONEY ORDER Serial Number 26938483345 in the amount of $317.00
of $1717.00 required Extortion Fees in order to access the Courts to execute Adversary Proceeding Lawful Remedy (1 pg)

2. UNITED STATES POSTSL SERVICE POSTAL MONEY ORDER Serial Number 26938481488 in the amount of $400.00 OF
$1717.00.00 required Extortion Fees in order to access the Courts to execute Adversary Proceeding Lawful Remedy(1pg)

3. UNITED STATES POSTSL SERVICE POSTAL MONEY ORDER Serial Number 26938483334 in the amount of $1006.00 Of
$1717.00required Extortion Fees in order to access the Courts to execute Adversary Proceeding Lawful Remedy(1pg)

4. IMANDATORY NOTICE OF CLAIMANT RIGHT TO COURT WITHOUR FEES (1 pg)

5. USC TITLE 18-1-161-2071C1 pg)

6. Syteria Lawrence®™® Estate Allodial Cost Schedule (1 pg)

7. Taquan Rashie Gullett@"® Estate Allodial Cost Schedule (1 pg)

8. Official Form 2045 Involuntary Petition Against a Non-Individual

9. Copy of Special Power of Attorney BY INDIVIDUAL FOR THE COLLECTION OF CHECKS DRAWN ON THE UNITED
STATES TREASURY, MOORISH SCIENCE TEMPLE OF AMERICA, Zuser-ra Neterkhe®”®, Defense Minister (1 pg)

10. Copy of STATE DEPARTMENT OF VISA PASSPORT ASIATIC NATION OF NORTH AMERICA MOORISH SCIENCE
TEMPLE OF AMERICA, Defense Minister Zoser-Ra Neterkeht EP" (5 pgs)

#1. RE: ORDER, IN CONCERT WITH THE Dejure, Organic united States for America Constitution, Supreme Law of the
Land and International Laws & Treaties in support thereof, DEMANDING IMMEDIATE UNCONDITIONAL
DISCHARGE from UNLAWFUL FALSE IMPRISONMENT UNLAWFUL DETAINMENT HUMAN TRAFFICKING
ENSLAVEMENT BY THE BAR MAFIA for, Maalik Rakshe FE", Moorish American National

i2. Copy of STATE DEPARTMENT OF VISA PASSPORT ASIATIC NATION OF NORTH AMERICA MOORISH SCIENCE
TEMPLE OF AMERICA, Missionary Highly Favored Shekinah K® (9 pas)

13. Copy of STATE DEPARTMENT OF VISA PASSPORT ASIATIC NATION OF NORTH AMERICA MOORISH SCIENCE
TEMPLE OF AMERICA, Mauiik Rakshe EP™® (5 pes)

14. True Bilt / Defauit Judgment Compensatory / Punitive Damages for International War Crimes of Human Trafficking / Genocide,
Misprision of Felony / Misprision of Treason, Irreparable Harm, Multiple Concrete Injuries, inflicted upon Moorish American
Nationals by International War Criminals (6 pgs}

15. CIVIL COVER SHEET for Case Number 16-20170CA-00474-XXXK-MA IN THE CIRCUIT COURT OF THE FOURTH
JUDICIAL CIRCUIT, IN AND FOR DUVAL COUNTY, FLORIDA. (2 pgs, front & back)

16. Universal and International Humanitarian Declaration For Common Law Prejudgment Writ of Personal Replevin True Bill (63 pgs)

17. TAQUAN RASHIE GULLETT ©" Estate (any and/or all alphabetical and/or numerical variations) SYTERIA LAWRENCE®®™ ESTATE

{any and/or all alphabetical and/or numerical variations) and /A ffidavit of Information, Report, and Preferral of Charges: Criminal Complaint for
War Crimes, Felonies, High Crimes, and Misdemeanors-A Delict Penal Action (216 pgs front & back)

18. Final Judgment and Civil Orders (77 pgs, front & back)
7 1
Case 20-40375-KKS Doc1-1 Filed 10/14/20 Page 2 of 4

     

19. Pictures of Larry Brown, Jessie Alverez & 6-7 additional U.S. Marshals committing Attempted Murder upon the
person of Maaiik Rahshe EP™®, Moorish American National on February 12, 2015 @ pgs)

20, Manta Business Listing for FCI Coleman Medium, a privately held company in Coleman Florida (1 pg}

21. Manta Business Listing for Timothy J Corrigan, a privately held company in Jacksonville Florida (1 pg)

22. Manta Business Listing for US Marshal a privately held company in Jacksonville Florida (1 pg)

23. Manta Business Listing for Angela C Dempsey a privately held company in Tallahassee Florida (1 pg)

24, Demonic Grder, declaring, Highly Favored Shekinah El®™®, is has a “severe mental illness”, BAKER ACTING her in OPEN
COURT & placing her under extreme armed threat, duress coerced submission to maintain a certain level of psycho-trophic drugs
in her bodily systems or be re-arrested and returned to prison, endorsed by Angela Cote Dempsey, Florida Bar Mafia Agent &
certified by Gwendolyn Marshal Clerk & Comptroller of Leon County Courthouse (5 pes)

25. NOTICE OF HEARING from OFFICE OF ATTORNEY GENERAL Criminal Harassment demands for against Highly Favored
Shekinah EE, Moorish American National to pay “Extortion Fees” to INTERNATIONAL WAR CRIMINALS, in retaliation for
her exercising her Divine, Natural & Constitutional Rights to Lawful Remedy (8 pgs)

26. General Service Administration listing for JUDICIARY COURTS OF THE STATE OF FLORIDA DUNS #3607062 12 CAGE
CODE: 5AXBBO (1 pg.)

27. Manta Business Listing for Office of Attorney General a privately held company in Tallahassee Florida (1 pg)

28. Manta Business Listing for FCI Tallahassee a privately held company in Tallahassee Florida (1 pg

29. Manta Business Listing for FCI Tallahassee, a privatey held company in Jacksonville Florida (1 pg)

30. Manta Business Listing for Honorable M Morales Howard, a privatey held company in Jacksonville Florida (1 pg)

31. Manta Business Listing for US District Court a privately held company in Jacksonville Florida (1 pg)

32. ORDER OF DISCHARGE for SYTERIA LAWRENCE / SYTERIA HEPHZIBAH TRUST ACCOUNT #XXX-XX-1890 Case
18-40381-KKS (2 pgs front & back)

33. ORDER OF DISCHARGE for TAQUAN RASHIE GULLETT TRUST ACCOUNT XXX-XX-8532 (2 pgs front & back

34, Case 3:20-bk-00618-JAF (2 pgs front & back

35. ORDER STRIKING DOCUMENT AS UNINTELLIGIBLE, signed by Jerry A. Funk, United States Bankruptcy Judge (2 pgs.
Front & back}

36. LETTER ROGATORY FOR INTERNATIONAL JUDICIAL ASSISTANCE and APPLICATION FOR EX. REL ACTION /
HUMANITARIAN INTERVENTION attacked vial unlawful ORDER STRIKING DOCUMENT AS UNINTELLIGIBLE from
the Record, by Jerry A Funk, United States District Court Judge (1 pg front & back)

37. Affidavit of Truth Continuous Criminal Harassment, Stalking and Terrorism by Jacksonville Sheriff Office et al (3 pgs)

38. Manta Business Listing for Jacksonville Sheriff Admin a privately held company in Tallahassee Florida (1 pg)

39. UNITED STATES CORPORATION COMPANY Florida Profit Corporation listing with FLORIDA DIVISION OF
CORPORATIONS (4 pgs. front & back}

40. Articles of Incorporation for the UNITED STATES CORPORATION CCOMPANY. (10 pgs. front & back

41, CORPORATION SERVICE COMPANY Florida Profit Corporation listing with FLORIDA DIVISION OF CORPORATIONS (4
pgs. front & back)

42, FIFTH FLORIDA LIVING OPTIONS LLC Florida limited Liability Company listing with FLORIDA DIVISION OF
CORPORATIONS (7 pgs. front & back)

43. CHINA TELETECH HOLDING, INC., Florida Profit Corporation listing with FLORIDA DIVISION OF CORPORATIONS (10
pgs. front & back)

44. CHINA TELCOM (AMERICAS) CORPORATION Florida Profit Corporation listing with FLORIDA DIVISION OF
CORPORATIONS (2 pgs. front & back)

45, COASTAL INTERNATIONAL SECURITY, INC Foreign Profit Corporation listing with FLORIDA DIVISION OF
CORPORATIONS (2 pgs. front & back}

46, Letter from Donald Trump & dated May 4, 2020 to “ROGER ALLEN MOORE/AMEXEM MOOR RAFA EL” (1 pg)

47. This Certificate of Service (2 pgsP

This Certificate of Service, On October 9, 2020, the above listed documents were placed into an envelope bearing REGISTERED
MAIL NUMBER RE 367 159 792 US, affixed with Postal Stamps (not Metered ) and deposited into the custody and care of the
United States Post Office for the execution of “Honest Services” and prompt delivery to the above listed address.

 

Set All Indigenous People Free from Diabolical Deeds
Case 20-40375-KKS Dog-d-4- Filed 10/14/20 Page 3 of 4 ?

      

19, Pictures of Larry Brown, Jessie Alverez & 6-7 additional U.S. Marshals committing Attempted Murder upon the
person of #faalit Rehshe £"*, Moorish American National on February 12, 2015 (2 pgs)

20. Manta Business Listing for FC] Coleman Medium, a privately held company in Coleman Florida (1 pe)

2i. Manta Business Listing for Timothy J Corrigan, a privately held company in Jacksonville Florida (1 pg)

22. Manta Business Listing for US Marshal a privately held company in Jacksonville Florida (1 pg)

23. Manta Business Listing for Angela C Dempsey a privately held company in Tallahassee Florida (1 pg)

24. Demonic Order, declaring, Highly Favored Shekinah El®™, is has a “severe mental illness”, BAKER ACTING her in OPEN
COURT & placing her under extreme armed threat, duress coerced submission to maintain a certain level of psycho-trophic drugs
in her bodily systems or be re-arrested and returned to prison, endorsed by Angela Cote Dempsey, Florida Bar Mafia Agent &
certified by Gwendolyn Marshal Clerk & Comptroller of Leon County Courthouse (5 pgs)

25. NOTICE OF HEARING from OFFICE OF ATTORNEY GENERAL Criminal Harassment demands for against Highly Favored
Shekinah El, Moorish American National to pay “Extortion Fees” to INTERNATIONAL WAR CRIMINALS, in retaliation for
her exercising her Divine, Natural & Constitutional Rights to Lawful Remedy (8 pgs)

26. General Service Administration listing for JUDICIARY COURTS OF THE STATE OF FLORIDA DUNS 4360706212 CAGE
CODE: SAXBBO (1 pg.)

27. Manta Business Listing for Office of Attorney General a privately held company in Tallahassee Florida (1 pg)

28. Manta Business Listing for FCI Tallahassee a privately held company in Tallahassee Florida (1 pg

29. Manta Business Listing for FCI Tallahassee, a privatey held company in Jacksonville Florida (1 pg)

30. Manta Business Listing for Honorable M Morales Howard, a privatey held company in Jacksonville Florida (1 pg}

31, Manta Business Listing for US District Court a privately held company in Jacksonville Florida (1 pg)

32. ORDER OF DISCHARGE for SYTERIA LAWRENCE / SYTERIA HEPHZIBAH TRUST ACCOUNT #XXX-XX-1890 Case
18-4038 1-KKS (2 pes front & back)

33. ORDER OF DISCHARGE for TAQUAN RASHIE GULLETT TRUST ACCOUNT XXX-XX-8532 (2 pgs front & back

34. Case 3:20-bk-00618-JAF (2 pgs front & back

35. ORDER STRIKING DOCUMENT AS UNINTELLIGIBLE, signed by Jerry A. Funk, United States Bankruptcy Judge (2 pgs.
Front & back)

36. LETTER ROGATORY FOR INTERNATIONAL JUDICIAL ASSISTANCE and APPLICATION FOR EX. REL ACTION /
HUMANITARIAN INTERVENTION attacked vial unlawful ORDER STRIKING DOCUMENT AS UNINTELLIGIBLE from
the Record, by Jerry A Funk, United States District Court Judge (1 pg front & back)

37. Affidavit of Truth Continuous Criminal Harassment, Stalking and Terrorism by Jacksonville Sheriff Office et al (3 pgs)

38. Manta Business Listing for Jacksonville Sheriff Admin a privately held company in Tallahassee Florida (1 pg)

39. UNITED STATES CORPORATION COMPANY Florida Profit Corporation listing with FLORIDA DIVISION OF
CORPORATIONS (4 pgs. front & back)

40. Articles of Incorporation for the UNITED STATES CORPORATION CCOMPANY. (10 pgs. front & back

41, CORPORATION SERVICE COMPANY Florida Profit Corporation listing with FLORIDA DIVISION OF CORPORATIONS (4
pgs. front & back)

42. FIFTH FLORIDA LIVING OPTIONS LLC Florida limited Liability Company listing with FLORIDA DIVISION OF
CORPORATIONS (7 pgs. front & back}

43. CHINA TELETECH HOLDING, INC., Florida Profit Corporation listing with FLORIDA DIVISION OF CORPORATIONS (10
pgs. front & back)

44. CHINA TELCOM (AMERICAS) CORPORATION Florida Profit Corporation listing with FLORIDA DIVISION OF
CORPORATIONS (2 pgs. front & back)

45. COASTAL INTERNATIONAL SECURITY, INC Foreign Profit Corporation listing with FLORIDA DIVISION OF
CORPORATIONS (2 pgs. front & back)

46, Letter from Donald Trump & dated May 4, 2020 to “ROGER ALLEN MOORE/AMEXEM MOOR RAFA EL” (1 pg)

47. This Certificate of Service (2 pgsP

This Certificate of Service, On October 9, 2020, the above listed documents were placed into an envelope bearing REGISTERED
MATL NUMBER RE AY? 159 792 US, affixed with Postal Stamps (not Metered ) and deposited into the custody and care of the
United States Post Office for the execution of “Honest Services” and prompt delivery to the above listed address.

  

Set All Indigenous People Free from Diabclical Deeds —<
Case 20-40375-KKS Doc 4 Filed 10/14/20 Page 4of4

      

NOTARIZED CERTIFICATE OF SERVICE
State of Florida. }

Duvai County. }

Onthis /2 ee day of October, 2020, for the purposes of verification, I, the undersigned Notary Public, being in
the County and State named above, do certify that I stand as a disinterested third party only for the purpose of response
from parties in regard to this matter presented through me to the respondents listed herein and Higaly Favored Shekinah
£f and I personally verified that the above listed documents are deposited into an envelope, with postage affixed. The
above listed instruments were placed in an envelope and deposited into the hands of the United States Post Office. Total
pages, including this Certificate of Service is 455.

WITNESS my hand and official seai

 

 

a
Kk sm /
A Lyell AS) fo Leb ker Bel, (Sealy
} # ai
( NOTARY DATE
yp ery f «
My commission expires; 2" Lon / GO al , 20
Certified Notary Public

 
  

  

 

A tig. LIZZIE RODGERS

® & Notary Public - State of Florida f

es i! Commission #GG976365 |
“ore = My Comm, Expires Apr 25, 2024

g Bonded through National Notary Assn. §

      
       
   
